
	
		I
		112th CONGRESS
		2d Session
		H. R. 4280
		IN THE HOUSE OF REPRESENTATIVES
		
			March 28, 2012
			Mr. Pierluisi (for
			 himself, Mr. Serrano,
			 Mr. Farr, Mr. Baca, Mr.
			 Rangel, Mr. Towns,
			 Ms. Norton,
			 Mr. Faleomavaega,
			 Mrs. Christensen,
			 Ms. Lee of California,
			 Ms. Bordallo, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to provide
		  that Puerto Rico may be treated in the same manner as the several States for
		  the purpose of carrying out the supplemental nutrition assistance program under
		  such Act.
	
	
		1.Short titleThis Act may be cited as the
			 Puerto Rico Supplemental Nutrition
			 Assistance Program Restoration Act of 2012.
		2.Amendments to the
			 Food and Nutrition Act of 2008
			(a)DefinitionsSection 3 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2012) is amended—
				(1)in subsection (s) by inserting
			 Puerto Rico, after Guam,, and
				(2)in subsection
			 (u)(3) by inserting Puerto Rico, after
			 Guam,.
				(b)Eligible
			 householdsSection 5 of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2014) is amended—
				(1)in subsection (b) by inserting
			 Puerto Rico, after Guam,,
				(2)in subsection (c)(1) by striking and
			 Guam and inserting Guam, and Puerto Rico,, and
				(3)in subsection (e)—
					(A)in paragraph
			 (1)(A) by inserting Puerto Rico, after Hawaii,
			 each place it appears, and
					(B)in paragraph (6)(B) by inserting
			 Puerto Rico, after Guam,.
					(c)Consolidated
			 block grantsSection 19 of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2028) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1)(A) by inserting until the effective date of the amendments made by
			 the Puerto Rico Supplemental Nutrition
			 Assistance Program Restoration Act of 2012, after
			 (A),
					(B)in paragraph
			 (2)—
						(i)in subparagraph (A)—
							(I)in clause (i) by
			 striking and at the end, and
							(II)in clause (ii)—
								(aa)by
			 inserting ending before the effective date of the
			 amendments made by the Puerto Rico
			 Supplemental Nutrition Assistance Program Restoration Act of
			 2012 after thereafter,
								(bb)by
			 striking the period at the end and inserting ; and, and
								(cc)by adding at the end the following:
									
										(iii)subject to the availability of
				appropriations under section 18(a), for each fiscal year beginning on or after
				the effective date of the amendments made by
				the Puerto Rico Supplemental Nutrition Assistance Program Restoration Act of
				2012, 0.4 percent of the aggregate amount specified in clause (i)
				and adjusted under clause (ii), as further adjusted by the percentage by which
				the thrifty food plan has been adjusted under section 3(u)(4) between June 30
				of the penultimate fiscal year preceding such effective date and June 30 of the
				fiscal year for which the adjustment is made under this
				clause.
										,
								(ii)in
			 subparagraph (B)(i) by inserting ending before the effective date of the
			 amendments made by the Puerto Rico
			 Supplemental Nutrition Assistance Program Restoration Act of
			 2012 after thereafter, and
						(iii)in
			 subparagraph (C)—
							(I)by inserting
			 (i) before For,
							(II)by inserting ending before the
			 effective date of the amendments made by the
			 Puerto Rico Supplemental Nutrition Assistance Program Restoration Act of
			 2012 after thereafter, and
							(III)by adding at the
			 end the following:
								
									(ii)For each fiscal year beginning on or after
				the effective date of the amendments made by
				the Puerto Rico Supplemental Nutrition Assistance Program Restoration Act of
				2012, the Secretary shall use 100 percent of the funds made available under
				subparagraph (A) for payment to American Samoa to pay 100 percent of the
				expenditures by American Samoa for a nutrition assistance program extended
				under section 601(c) of Public Law 96–597 (48 U.S.C.
				1469d(c)).
									,
				and
							(C)in paragraph (3) by inserting ending
			 before the effective date of the amendments
			 made by the Puerto Rico Supplemental Nutrition Assistance Program Restoration
			 Act of 2012 after year, and
					(2)in subsection (b)(1)(A) by inserting
			 ending before the effective date of the
			 amendments made by the Puerto Rico
			 Supplemental Nutrition Assistance Program Restoration Act of
			 2012 after year the first place it
			 appears.
				3.Submission of
			 plan; approval of retail food stores; certification by Secretary of
			 Agriculture
			(a)Submission of
			 plan by Puerto Rico
				(1)Submission and
			 review of plan of operationIf an agency of the kind described in
			 section 3(t)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(t)(1)) is
			 designated by Puerto Rico and submits to the Secretary of Agriculture
			 (hereinafter in this section referred to as the Secretary) a request to
			 participate in the supplemental nutrition program under such Act and a plan of
			 operation of the kind described in section 11 of such Act, the Secretary shall
			 determine whether Puerto Rico and such agency satisfy the requirements that
			 would apply under such Act for approval of such plan if Puerto Rico were 1 of
			 the several States.
				(2)Determination by
			 SecretaryThe Secretary shall approve such plan if Puerto Rico
			 and such agency satisfy such requirements. If the Secretary does not approve
			 such plan, the Secretary shall provide a statement that specifies each of such
			 requirements that is not satisfied by such plan.
				(b)Approval of
			 retail food stores in Puerto RicoIf the Secretary approves the
			 plan of operation submitted under subsection (a), then the Secretary shall
			 accept from retail food stores located in Puerto Rico applications of the kind
			 described in section 9 of the Food and Nutrition Act of 2008 (7 U.S.C. 2018)
			 for approval to participate in the supplemental nutrition assistance program
			 proposed in such plan.
			(c)Submission of
			 certification to the CongressIf the Secretary—
				(1)approves the plan
			 of operation submitted under subsection (a), and
				(2)approves under
			 subsection (b) the applications of a number of retail food stores located in
			 Puerto Rico requesting to participate in the supplemental nutrition assistance
			 program that would be sufficient to satisfy the requirements of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) if Puerto Rico were 1 of the
			 several States requesting to participate in the supplemental nutrition
			 assistance program under such Act,
				then the
			 Secretary shall submit to the Congress a certification that Puerto Rico
			 qualifies to participate in such program as if Puerto Rico were a State as
			 defined in section 3(s) of such Act.4.Effective
			 dates
			(a)General
			 effective dateExcept as
			 provided in subsection (b), this Act shall take effect on the date of the
			 enactment of this Act.
			(b)Special
			 effective dateThe amendments made by section 2 shall take effect
			 on October 1 of the 1st fiscal year that begins more than 1 year after the
			 Secretary of Agriculture submits to the Congress the certification described in
			 section 3(c).
			
